Title: III. Draft of An Examination of the Claim of New York, March – May 1774
From: Adams, John
To: 


      
       March–May 1774
      
      In the Journal of the Votes and Proceedings of the General Assembly of the Province Colony of New York begun the 5th January 1773 and ended by Prorogation the Eighth of March following, page 93 is “A State of the Right of the Colony of New York, with Respect to its Eastern Boundary on Connecticut River, So far as concerns the late Encroachments under the Government of New Hampshire,” which it is necessary to consider particularly, together with whatever has been Advanced upon any other Occasion, in support of the Claim of New York, Either to the Property or Jurisdiction of the Lands in Question.
      This State begins by an Attempt to establish the Pre-occupancy, or Priority of Possession of the Dutch, and prudently waives the Inquiry “whether Captain Hudson the Discoverer, acquired any Right—Whether he transferr’d his Pretensions to the States General—Whether his Conveyance was valid, or finally whether the Crown of England was not already invested with the Country, from the Discoveries of Sebastian Cabot as Questions foreign to the Purpose: Since it is not the Right, but the Priority of Possession of the Dutch, which is material and to be Supported.”
      But the Massachusetts can by no means agree to this—They think it is unquestionable, that the Crown of England acquired the Right to the Country from the Discovery of Cabot, which was made for that Crown and by Virtue under its Authority; that the Crown alienated its Right, to the Plymouth Company in 1620, and the Company theirs to Roswell and others in 1628—and that the Fee of these Lands has never been in the Crown Since 1620. And therefore that the Lands, are still the Right of the Massachusetts, unless N. York can Shew, that they were possessed discovered by Hudson by Authority from the States General, which was never pretended, or at least possessed by the Dutch before 1620, under Some Grant, Patent or Act of the States General as a Government or State—nothing of which appears.
      
      In order to shew a Priority of Possession, it is Stated that “in the Year 1609, Hudson first discovered the Coast between Marthas Vineyard and the first Virginia Settlement; and it then began to be minutely explored, and the Bays, Rivers, and Islands, ascertained and distinguished.
      “Hudsons River was again visited in 1610, and in the following Years by Dutch Ships, and their Colony Advanced with such Rapidity, that in 1612 they had a Town and Fort on the Island Manhattans, now New York; and in 1615 another Town and Fort, at Aurania, now Albany, 160 Miles up Hudsons River; previous to which the States General in 1614, granted a Patent to some of their Subjects with the Priviledge of an exclusive Trade in this Country, which they denominated New Netherland.”
     